                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CODY A. STRODTMAN,                  )
                                    )
                Petitioner,         )                    8:19CV338
                                    )
           v.                       )
                                    )
BRAD HANSEN, Warden, and            )                      ORDER
SCOTT R. FRAKES, Director of the )
Nebraska Department of Correctional )
Services,                           )
                                    )
                Respondents.        )
                                    )


      After careful consideration,

      IT IS ORDERED that:

      (1)   The motion to appeal in forma pauperis (filing no. 26) is granted.

      (2)   The remaining motions (filing nos. 22, 24 and 25) are denied.

     (3) The Clerk shall mail a copy of this order to the United States Court of
Appeals for the Eighth Circuit.

      DATED this 3rd day of December, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
